Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Schmidt on 6/7/2022.

The application has been amended as follows: 
1.	(Currently Amended) A coating system comprising:
a valve;
a fluid supply reservoir in fluid communication with the valve;
a reciprocating positive displacement pump in fluid communication with the valve; and
a fluid applicator in fluid communication with the valve;
wherein the valve is configured to assume a first fluid transport state and a second fluid transport state;
wherein the valve provides fluid communication between the fluid supply reservoir and the reciprocating positive displacement pump when in the first fluid transport state for filling of the reciprocating positive displacement pump; 
wherein the valve provides fluid communication between the reciprocating positive displacement pump and the fluid applicator when in the second fluid transport state for applying a coating suspension to a medical device surface; 
wherein the fluid supply reservoir, the valve, and the reciprocating positive displacement pump define a first fluid flow path, the first fluid flow path comprising an inner diameter of about 100 microns to about 500 microns;
wherein the first fluid flow path substantially lacks expansional changes in cross-sectional area exceeding 10% and
wherein [[the]]a second fluid flow path substantially lacks expansional changes in cross-sectional area exceeding 10%.

2.	(Canceled) 

3.	(Currently Amended) The coating system of claim [[2]]1, wherein the first fluid flow path is at least about 2 centimeters in length.

4-5.	(Canceled)

6.	(Currently Amended) The coating system of claim [[2]]1, wherein the first fluid flow path lacks cavities, wherein a cavity is a substantial increase of an effective cross-section of the first fluid flow path.

7.	(Currently Amended) The coating system of claim 1, wherein the reciprocating positive displacement pump, the valve, and the fluid applicator define [[a]]the second fluid flow path, the second fluid flow path comprising an inner diameter of about 100 microns to about 500 microns.

8.	(Original) The coating system of claim 6, wherein the second fluid flow path is at least about 2 centimeters in length.

9-10.	(Canceled)

11.	(Previously Presented) The coating system of claim 6, wherein the second fluid flow path lacks cavities, wherein a cavity is a substantial increase of an effective cross-section of the second fluid flow path.

12-13.	(Canceled)

14.	(Original) The coating system of claim 1, wherein the second fluid flow path is substantially straight when the valve is in the second fluid transport state.

15.	(Original) The coating system of claim 1, wherein the first fluid flow path and the second fluid flow path partially overlap.

16.	(Original) The coating system of claim 1, wherein the reciprocating positive displacement pump is selected from the group consisting of a plunger pump, a piston pump, a diaphragm pump, and a syringe pump.

17.	(Previously Presented) The coating system of claim 1, wherein the reciprocating positive displacement pump is at least one of a single-acting reciprocating pump and a syringe pump.

18.	(Canceled)

19.	(Original) The coating system of claim 1, wherein the valve comprises a three-way valve.

20.	(Previously Presented) The coating system of claim 19, wherein the three-way valve comprises at least one of a three-way stopcock, a ball valve, a T-port valve, and a L-port valve.

21-23. (Canceled)

24.	(Original) The coating system of claim 19, wherein the three-way valve comprises a pneumatic diaphragm actuator, a pneumatic piston actuator, or an electric actuator.

25.	(Original) The coating system of claim 1, further comprising a rotation mechanism configured to mount and rotate a rotatable device to be coated.

26.	(Original) The coating system of claim 25, further comprising a fluid applicator actuator to move the fluid applicator with respect to a rotation axis defined by the rotation mechanism.

27.	(Original) The coating system of claim 25, further comprising a fluid applicator actuator configured to move the fluid applicator toward a rotation axis defined by the rotation mechanism and into contact with a rotatable medical device supported by the rotation mechanism.

28-42. (Canceled)

43. (New) The coating system of claim 1, further comprising a coating suspension disposed within the fluid supply reservoir.

44-45. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to provide a coating system comprising a valve with a fluid supply reservoir, reciprocating positive displacement pump and fluid applicator connected therewith, wherein the valve may assume first and second transport states wherein the valve provides fluid communication between the fluid supply reservoir and the pump in the first state which fills the pump and provides fluid connection with the pump and fluid applicator for applying a coating suspension to a medical device surface and wherein the fluid supply reservoir, valve and pump define a first fluid flow path comprising an inner diameter in the range claimed and wherein the first fluid substantially lacks expansional changes in cross sectional area exceeding 10% with the first fluid path and wherein a second fluid flow path also lacks expansional changes in cross-sectional area exceeding 10%.
The most pertinent prior art (Tisone et al.) teaches a coating system comprising a positive displacement pump, fluid reservoir, valve and coating applicator that are aligned in a manner meeting the limitations of the current claims.  However, the prior art specifically shows very large changes in the cross sectional area of fluid flow passageways and the current application provides reasonable support for the assertion that the currently claims coating system structure provides benefits that were not considered and would not be considered obvious modifications.
Another prior art (previously cited as R1) teaches that luer lock connections are known as a means of connecting fluid flow pathways in the prior art but is otherwise largely unrelated to the problems solved by the current application.
Another prior art (Goto et al.) teaches that three-way stop cock valves are well known in the fluid transport arts but is otherwise largely unrelated to the problems solved by the current application.
Another prior art (Ahmadi et al.) teaches the use of electrically controlled valves in fluid transport systems but is otherwise largely unrelated to the problems solved by the current application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717